Citation Nr: 18100129
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 16-50 367
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for chronic traumatic encephalopathy (CTE) is granted.  
FINDING OF FACT
The Veterans CTE is at least as likely as not related to his in-service career as a boxer.
CONCLUSION OF LAW
The criteria for service connection for entitlement to service connection for CTE are met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty in the United States Air Force from June 1951 to June 1955.
The claim was previously characterized as one for residuals from a traumatic brain injury.  However, to the extent that it can be identified at this time, the Board has broadened the claim to include CTE as the Veteran has been diagnosed as at least as likely as not having chronic traumatic encephalopathy.
 
1. Entitlement to service connection for CTE.
The Veteran contends that his boxing career in the Air Force led to his current neurocognitive disability.
The Board concludes that the Veteran has a current diagnosis of CTE that is related to his in-service boxing career.  38 U.S.C. §§ 1110, 5107; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).
The October 2015 VA examination opined that the Veteran did not have a traumatic brain injury and was not recorded as being concussed during service.  However, the examiner did not consider the collective impact of several less-than-concussive head traumas.  The Board sought an expert medical opinion through the Veterans Health Administration to address these collective traumas.
A neurologist provided a neurological opinion in February 2018.  The neurologist opined that the Veterans cognitive impairment was likely due to CTE caused by his boxing career.  The neurologist explained that while CTE can only be confirmed post-mortem, the Veterans symptomology was enough to empirically diagnose the condition.  The neurologist then compared the likely progression of symptoms over the decades to the Veterans history including the early mood and behavior changes the Veteran experienced followed by the later cognitive variations.  The neurologist also noted that the Veteran was service connected for tinnitus and hearing loss, two conditions often found to be co-morbid with CTE.
To the extent that the earlier VA opinion and the later neurological opinion conflict, the Board weighs the neurological opinion more heavily.  The neurologist was more qualified with respect to neurological disorders than the physician that provided the VA opinion, and the Neurologist provided a more detailed and well-reasoned rationale.  Service connection for CTE must be granted.
 
 
MICHAEL A. HERMAN
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	P. Saindon, Associate Counsel 

